PER CURIAM.
We have for review Forest Park Condominium Ass’n, Inc. of Dunedin v. Widera, 647 So.2d 225 (Fla. 2d DCA 1994), which certified the following question to be of great public importance:
AFTER EDUCATION DEVELOPMENT CENTER, INC v. CITY OF WEST PALM BEACH, 541 So.2d 106 (Fla.1989), DOES THE STANDARD OF REVIEW IN COMBS v. STATE, 436 So.2d 93 (Fla. 1983), STILL GOVERN A DISTRICT COURT OF APPEAL WHEN IT REVIEWS, PURSUANT TO FLORIDA RULE OF APPELLATE PROCEDURE 9.030(b)(2)(B), AN ORDER OF A CIRCUIT COURT ACTING IN ITS REVIEW CAPACITY OVER A COUNTY COURT?
Id. at 225. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We recently answered this identical question in Haines City Community Development v. Heggs, 658 So.2d 523 (Fla.1995), in the affirmative by holding that the standards of review announced in Combs and Education Development Center are the same. Because the decision under review is consistent with Heggs, we approve it.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.